DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-25 are under examination. 
This office action is in response to an amendment filed 2/14/2022. 
The application is continuation of 14/760,077 which is a 371 filing of PCT/US14/11041 filed 1/10/14 which claims priority to provisional application 61/751,504 filed 1/11/13. The priority documents are in English.
Applicants have  helped to identify the passages that support claims 10 and 11 are afforded priority to 1/11/2013, claims 16, and 22 to 1/10/2014. Claim 24 is. however, based upon review found it he PCT but not the provisional 61/751,504.
 
Response to Amendments
Applicants’ arguments are persuasive with regard to the objection to the specification. Applicants amendments are persuasive to overcome the objections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 12-14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Bishop and Van Hock (US 20140128313) in view of Schrum et al (US 20120251618).
Bishop and van Hock teach that pathogens can be treated by topical administration of cathelicidin (CAMP) as an anti-pathogenic agent to be delivered topically and include targets such as oral pathogens (see e.g. ¶0165). By targeting an oral pathogen with a topical composition, the oral squamous cells are targeted which inherently include mucosal cells. As an antimicrobial, this compound will increase resistance from none to killing upon administration. 
Hence, the only explicit teaching missing from Bishop and van Hock is that the compound is in the form of an mRNA as part of the composition. 
However, for treatment of infections such as those here (¶0098), Schrum et al teach construction of IVT mRNA that are capped and have a 3’ extension (see e.g. examples 3-5). The sequence can further comprise IRES sequences and methylcytidine. 
 Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the use of IVT mRNA for the bacterial infections such as those of Bishop and Van Hock. Such a modification would have resulted in a method encompassed by claim 1 and 25. As noted above: 1) Bishop and Van Hock 
Targets includes the oral pathogen Aggregatibacter actinomycetemcomitans, Pseudomonas aeruginosa, Streptococcus, Neisseria and E. coli (see e.g. ¶0165, 0045 and 0108).  

Claims 1-3, 5-9, 12-15 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Wehkamp et al (US 20130336950) in view of Schrum et al (US 20120251618).
The art teaches of administration of defensin to the mucosal membranes of oral cavities as well as the digestive tract (see e.g. ¶0002, 0014, 0017, 0023, 0025. 
Hence, the only explicit teaching missing from Wehkamp is that the compound is in the form of an mRNA as part of the composition. 
However, for treatment of infections such as those here (¶0098), Schrum et al teach construction of IVT mRNA that are capped and have a 3’ extension (see e.g. examples 3-5). The sequence can further comprise IRES sequences and methylcytidine. 
 Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the use of IVT mRNA for the bacterial infections such as those of Wehkamp. Such a modification would have resulted in a method encompassed by claim 1 and 25. As noted above: 1) Wehkamp teach use of innate immunity molecules to treat bacterial infections; 2) Schrum teaches use of mRNA for such methods. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the altered method would overcome the pitfalls in the art for delivery by avoiding issues of intracellular translation and processing therefore “optimizing protein expression from the delivered modalities”. As well, expressing protein sequences as opposed to delivering them means a higher level of product can be achieved. 
Wehkamp teaches the method for treatment of conditions associated with E. coli, P aeruginosa, S aureus and Candida albicans. As well, defensins were administered with lysozyme (see e.g. ¶0033).

Claims 1-3, 5-9, 12-14 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20060034820) in view of Schrum et al (US 20120251618).
Lim et al teach defensins and lysozyme as anti-microbials (see e.g. ¶0003, 0037).  The compounds are administered topically for specific purposes of reaching the mucosal membrane (see e.g. ¶0078 and example 1). 
Hence, the only explicit teaching missing from Lim is that the compound is in the form of an mRNA as part of the composition. 
However, for treatment of infections such as those here (¶0098), Schrum et al teach construction of IVT mRNA that are capped and have a 3’ extension (see e.g. examples 3-5). The sequence can further comprise IRES sequences and methylcytidine. 
 Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the use of IVT mRNA for the bacterial infections such as those of Lim. Such a modification would have resulted in a method encompassed by claim 1 and 25. As noted above: 1) Lim teach use of innate immunity molecules to treat bacterial infections; 2) Schrum teaches use of mRNA for such methods. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the altered method would overcome the pitfalls in the art for delivery by avoiding issues of intracellular translation and processing therefore “optimizing protein expression from the delivered modalities”. As well, expressing protein sequences as opposed to delivering the protein means a higher level of product can be achieved. 
Targets include Streptococcus.

Claims 1-9, 12-15, 17-21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Skaar and Corbin (US 8,916,163) or Palesky and Sroussi (US 20070123455) in view of Schrum et al (US 20120251618).
Skaar and Corbin teach that pathogens can be treated by topical administration of calprotectin as an anti-pathogenic agent to be delivered topically and include targets such as oral abscesses (see e.g. abstract, col 1). By targeting an oral pathogen with a topical composition, the oral squamous cells are targeted which inherently include mucosal cells. As an antimicrobial, this compound will increase resistance from none to killing upon administration. 
Palesky and Sroussi teach topical administration of calprotectin (S100A8 and S100A9) to the mucosa (see abstract and ¶0052) wherein targets include oral lesions (see e.g. ¶0094). 
Hence, the only explicit teaching missing from Skaar and Corbin is that the compound is in the form of an mRNA as part of the composition. 
However, for treatment of infections such as those here (¶0098), Schrum et al teach construction of IVT mRNA that are capped and have a 3’ extension (see e.g. examples 3-5). The sequence can further comprise IRES sequences and methylcytidine. 
 Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the use of IVT mRNA for the bacterial infections such as those of Skaar and Corbin and Palesky and Sroussi. Such a modification would have resulted in a method encompassed by claim 1 and 25. As noted above: 1) Skaar and Corbin and Palesky and Sroussi teach use of innate immunity molecules to treat bacterial infections; 2) Schrum teaches use of mRNA for such methods. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the altered method would overcome the pitfalls in the art for delivery by avoiding issues of intracellular translation and processing therefore “optimizing protein expression from the delivered modalities”. As well, expressing protein sequences as opposed to delivering them means a higher level of product can be achieved.  
Targets includes the oral pathogen Aggregatibacter actinomycetemcomitans, Pseudomonas aeruginosa, Streptococcus, Neisseria and E. coli (see e.g. ¶0165, 0045 and 0108).  
Palefsky and Sroussi teach the method for treatment of conditions associated with P aeruginosa and Candida albicans (see e.g. claim 9). 

Claims 10, 16, 22 and 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bishop and Van Hock (US 20140128313) in view of Schrum et al (US 20120251618), Wehkamp et al (US 20130336950) in view of Schrum et al (US 20120251618), Lim (US 20060034820) in view of Schrum et al (US 20120251618) or Skaar and Corbin (US 8,916,163) or Palesky and Sroussi (US 20070123455) in view of Schrum et al (US 20120251618) as applied to claims  above, and further in view of Miller and Cho (Nature Reviews, 2011, pages 505-518), Ferrari et al, (Gene Therapy (2001), 1380–1386) and Hans and Hans, (International Journal of Peptides, 2014, pages 1-13) and Toyanaga et al, Scientific Reports, 2016, pages 1-13.
Ferrari et al teach use of a wash solution to improve transduction efficiency (see page 1384, col 2). 
Miller and Cho teach use of CCL20 to trigger a positive feedback look to express CCR6 to enhance IL-1 mediated responses which also involves administering IL-1alpha. The effect is to induce antimicrobial activity (see e.g. page 514, col 2). 
Hans and Hans teach development of antimicrobial therapies with an eye calprotectin and LL-37 both of which would benefit by acting in distinct manners as shown in Figure 2. 
The levels of these antimicrobial peptides are found to increase locally in periodontitis, and their external application may provide protection from progression of disease. Oral EAPs can be developed in a variety of ways for their therapeutic benefits (page 9).

To this end, Toyonaga et al teaches the role of lipocalin in enhancing phagocytic bacterial clearance in macrophages (see abstract). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the combined therapies of calprotectin, CAM and lipocalin given the identification of their therapeutic benefits as set forth by Hans and Hans and Toyanaga to add CCL20 to improve antimicrobial activity as taught by Miller and Cho. Finally, one would have improved the transduction efficiency by rinsing the cell surface prior to transduction as taught by Ferrari et al. Such a modification would have resulted in a method encompassed by claim 10, 16, 22 and 24. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the altered method would have developed an improved system of treatment of mucosal disorders.

Response to Amendments
Applicants argue in each case that there lacks teachings of topically applying an rRNA composition to a mucosal epithelial cell to delivery and express in the mucosal epithelial cell.
The mucosal layer is squamous epithelial layers also known as the epidermis (see Hu et al). The topical application of the mRNA which is represented by the combination of Schrum and the above primary references are argued above to inherently occupy the epidermis or squamous epithelial layers. As applicants have contested this occurrence, references in support of what is considered to be inherent above are provided.  Both Zheng and Preat teach administration of compounds wherein the RNA enters or stays in the epidermis for therapeutic purposes (see Zheng abstract and Preat, page 5, col 2). Granstein show similarly that both protein and RNA presented to skin is found in the epidermis. 
To this end, the goal of Bishop and van Hock is to administer CAMP for anti-pathogenic activity including topically (see e.g. ¶0081, 0123, 0165). Schrum teaches that the epidermis is a known target for improved methods of delivery wherein RNA improves methods of therapeutic delivery (see e.g. ¶0004 and 0009). This same approach will modify obviously the method of Wehkamp et al (see e.g. ¶0013) and Lim (¶0088) and similarly Skaar and Corbin and Palesky and Sroussi. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633